DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply filed 6/21/2022, applicant amended Claims 1, 8, and 9.  Claims 1-12 are currently pending, and Claims 4-7 are withdrawn from consideration. 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. The rejection below has been updated in view of Applicant’s amendments to the claims.
	Applicant argues that the combination of Meisberger and Venkoparao does not teach or suggest the step of determining the position of the surface of stored blood on the basis of finding a predetermined number of consecutive horizontal elements 
having a blood detection value indicating a presence of stored blood along a horizontal direction parallel to the surface of the blood stored in the blood reservoir, and finding a vertical height of the consecutive horizontal elements in a vertical direction perpendicular to the surface of the blood which is a highest position of consecutive vertical elements having the blood detection value indicating a presence of stored blood which also includes the consecutive horizontal elements.
Specifically, Applicant argues that Venkoparao does not suggest finding the liquid level only where certain groups of consecutive elements have the blood detection value.  This argument has not been found persuasive.  
Venkoparao’s image sensor creates a two-dimensional image of the reservoir, thereby enabling the liquid level to be determined on the basis of the presence or absence of blood in a respective pixel of the image (see [0016-0030], especially [0020] and [0025], and [0036-0042]). Specifically, the height corresponds to the highest location at which the image sensor detects liquid within the container (i.e. the point at which the gradient changes from several consecutive elements indicating the presence of liquid to elements indicating the absence of liquid). The two-dimensional array (which necessarily has a plurality of consecutive horizontal elements and a plurality of vertical elements) determines the vertical height of the liquid level at a plurality of consecutive horizontal locations by finding the point where the gradient changes from indicating the presence of fluid to indicating the absence of liquid, thereby calculating the vertical height of blood along a predetermined number of horizontal sensor elements by sensing the highest vertical position at which consecutive sensor elements detect blood.
	The newly-added clause at the end of Claim 1 merely provides a definition for “height,” and does not limit the claim in any meaningful way.  By definition, the height of a set of pixels is the highest position of consecutive pixels – any other set of consecutive pixels would necessarily be at a position that is lower than the vertical height.
Furthermore, the phrase “which also includes the consecutive horizontal elements” is unclear, and is not defined in the specification.  It appears that applicant is attempting to claim that for each horizontal element, the control unit determines the height of the blood by detecting consecutive vertical element having the blood detection value.  In other words, the vertical height of a given height at a given horizontal position corresponds to the highest position of consecutive vertical elements for each of the consecutive horizontal elements. This functionality is reasonably suggested by the combination of Meisenberger and Venkoparao, as discussed in the 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “which is a highest position of consecutive vertical elements having the blood detection value indicating a presence of stored blood which also includes the consecutive horizontal elements” does not appear in the specification.  More specifically, the meaning of the phrase “which also includes the consecutive horizontal elements” is not described in the specification.  
Claims 2, 3, and 8-12 are rejected for being dependent from rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, the claim is indefinite because it is unclear what is meant by “which also includes the consecutive horizontal elements.”  It is unclear what is meant by “which also includes the consecutive horizontal elements” because applicant is already referring determining the vertical height of a set of consecutive horizontal elements to a set of horizontal elements.
It appears that applicant is attempting to claim finding a vertical height of a set of consecutive horizontal elements, wherein the height corresponds to the highest position of consecutive vertical elements for each of the consecutive horizontal elements. 

Claims 2, 3, and 8-12 are rejected for being dependent from rejected claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. (US 2016/0375185) in view of Venkoparao et al. (US 2010/0086172).
With respect to Claims 1 and 2, Meisberger teaches an extracorporeal circulation apparatus (see paragraphs [0028-0060] and Figures 1-4) that subjects the blood to extracorporeal circulation [0029], the apparatus comprising:
a blood reservoir 11 configured to store the blood temporarily [0029];
a presence information acquisition unit (9, 10, 12, 13; Figure 1) configured to acquire a plurality of blood detection values spanning an array (10, 12) at various predetermined heights on the wall of the reservoir, each blood detection value for a respective element of the array being indicative of whether blood stored in the blood reservoir is detected at a respective wall location (paragraphs [0032-0040], especially [0032]; and
a control unit 2 programmed to determine a position of a surface of the stored blood (“filling level”) on the basis of finding a predetermined number of consecutive elements having a blood detection value indicating a presence of stored blood along a vertical direction perpendicular to the surface of the blood (paragraphs [0034-0042]). 
Meisberger teaches the extracorporeal circulation apparatus substantially as claimed, and further teaches that sediment or other particulate matter (14, 15) can build up on the walls of the reservoir, thereby making detection of the fluid level more difficult (see [0031] and [0037]; Figures 1-2).  Meisberger, however, does not specifically teach that the acquisition unit comprises a two-dimensional array spanning a first (horizontal) direction parallel to the surface of the blood and a second (vertical) direction parallel to the surface of the blood. 
Venkoparao teaches an apparatus and method for determining the liquid level in a reservoir, wherein an acquisition unit 108 is disposed outside the reservoir and is configured to acquire a plurality of blood detection values spanning a two-dimensional array mapped to a wall of the reservoir (Figures 1-3). Specifically, Venkoparao teaches that the acquisition unit is an infrared camera [0020] that creates a two-dimensional image of the reservoir, thereby enabling the liquid level to be determined on the basis of the presence or absence of blood in a respective pixel of the image (see [0016-0030], especially [0020] and [0025], and [0036-0042]). The use of a two-dimensional image allows fluid level to be determined at a plurality of points on the reservoir, wherein height measurements among sensors in the first (horizontal) direction may be averaged to provide an average liquid height (see step 514 in Figure 5; paragraphs [0036-0042]). Specifically, the two-dimensional array determines the vertical height of the liquid level at a plurality of consecutive horizontal locations by finding the point where the gradient changes from indicating the presence of fluid to indicating the absence of liquid, thereby calculating the vertical height of blood along a predetermined number of horizontal sensor elements by sensing the highest vertical position at which consecutive sensor elements detect blood.  By averaging the height across a plurality of consecutive horizontal positions, the controller is able to produce a more accurate fluid level, thereby accounting for varying sediment heights at different positions across the reservoir.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the reservoir of Meisberger to have a two-dimensional image array for determining the presence of fluid, as suggested by Venkoparao, in order to provide means for measuring fluid height at a plurality of sensor locations in the horizontal direction and calculating the fluid level based on the average of said measurements.  Doing so will provide a more accurate measurement of the fluid level based by accounting for outlier measurements and accounting for sludge height variations across the diameter of the tank. 

With respect to Claim 3, Meisberger and Venkoparao reasonably suggest the apparatus of Claim 1.  Venkoparao further teaches that the imaging unit is an infrared camera that captures intensity or color information ([0037-0038]; see step 508 in Figure 5), wherein the control unit is configured to execute a binarization process on at least one of the color information or intensity information to generate the blood detection values (paragraphs [0020-0042]).  Specifically, the controller determines the presence or absence of fluid at a given location based on the information captured by the sensor.  

With respect to Claims 8 and 9, Meisberger and Venkoparao reasonably suggest the apparatus of Claim 1, and Meisberger further teaches that the controller is configured to determine the blood height based on the highest element within a predetermined number of consecutive elements having a blood detection value indicating the presence of stored blood (i.e. the highest sensor that senses blood).  
However, as noted above with respect to Claim 1, it would have been obvious to one of ordinary skill in the art to modify Meisberger to use Venkoparao’s two-dimensional array, and Venkoparao further teaches that the fluid level is calculated using an average height among sensors in the first (horizontal) direction (see step 514 in Figure 5; paragraphs [0036-0042]). By averaging the height across a plurality of sensor measurements, the controller is able to produce a more accurate fluid level, in the event that sediment height varies across the tank.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the reservoir of Meisberger and Venkoparao to measure fluid height at a plurality of sensor locations in the horizontal direction and calculate the fluid level based on the average of said measurements, as suggested by Venkoparao, in order to provide a more accurate measurement of the fluid level based by accounting for outlier measurements and accounting for sludge height variations across the diameter of the tank. 

	With respect to Claim 10, Meisberger teaches that the system may comprise a display unit that is configured to display information on the position of the blood surface as determined by the control unit, the information being transmitted from the control unit [0035-0036].  Specifically, Meisberger teaches that the controller may generate a warning message indicating depletion of the storage vessel 11, and said message may be transmitted to a display.  

	With respect to Claim 11, Meisberger teaches that the control unit 2 is configured to include an alarm for alerting the user when the blood level in the reservoir is filing level reaches a dangerously low level (paragraphs [0019] and [0035]).  Meisberger, however, does not specifically teach that the control unit comprises storage means for storing information related to the blood level, wherein a change in blood level that is greater than a predetermined threshold value will generate the alarm.  However, the examiner takes official notice that it is extraordinarily well known in the art to monitor blood reservoirs for rapid changes in volume, wherein changes that exceed a given threshold value will initiate a notification/alarm and initiate a change in pump speed.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the apparatus of Meisberger and Venkoparao to store previous level values and generate an alarm when the blood level changes by more than a threshold level in a given period of time, as is commonplace in the art, in order to provide means for maintaining the fill level of the reservoir at a desired level. 

	With respect to Claim 12, Meisberger teaches that the extracorporeal circulation apparatus further comprises a circulation circuit configured to cause the blood to circulate (paragraph [0029], a pump configured to be disposed on the circulation circuit to pump blood through said circuit [0029], and a motor (implicit; peristaltic pumps 25-28 are shown in Figure 4) that is configured to drive the pump on the basis of a signal transmitted from the control unit [0035-0036], wherein the control unit is configured to turn on (i.e. “raise the rotational speed”) of the pump when the determined position of the blood surface is higher than a reference position (the bottom sensor on the reservoir [0035]), and to turn off (i.e. “lower the rotational speed”) of the pump when the determined position of the blood surface is lower than the reference position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781